Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s after final amendment/remarks filed 07/05/2022.  The after final amendments and arguments are entered. 
Claims 1, 6-10, 12-14, 16, 17, 24-29 are currently pending.
The objection of claim 8 is withdrawn in view of the above amendment. 
The rejection of claims 9, 13, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Doi et al. (US 4,073,618) or Yang et al. (US 2009/0181867) are withdrawn in view of the above amendment.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kathryn Warner on 07/12/2022.
The application has been amended as follows: 

Rewrite claim 10 of the present response (renumbered as claim 7) to read as --"The corrosion inhibitor composition of claim 1, wherein the additive package further comprises an additional trifunctional amine in an amount ranging from 1 wt.% to 25 wt.% and an additional fatty acid."--.		

In claim 14 of the present response (renumbered as claim 10) amend the preamble of claim "A process for preparing corrosion inhibitor composition," to read as --"A process for preparing a corrosion inhibitor composition,"--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest prior art of record for the reasons already of record and set forth on pages 28-29 of the Final Office action mailed 05/09/2022.  Applicant's present amendments incorporate allowable subject matter set forth in the in the Final Office action into all presented independent claims and also address/overcome all claim objections and 112 rejection(s) set forth in the Final Office action.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 12, 2022